Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2022 has been entered.
                                                   Status of the Application
 2.  Claims 3-4 are pending under examination. Claim 5 has been previously withdrawn from further consideration as being drawn to nonelected group. Claims 1-2 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the following reasons.
Response to Arguments:
3. The rejection of claims under 35 USC 103 as being unpatentable over Wang et al. in view of Arnold et al. has been withdrawn in view of the amendment.
                                             Nonstatutory Double Patenting
4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
    Claims 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of copending Application No. 16/966,778 in view of Zhang et al. (Analytical Chemistry, Vol. 86, p. 8098-8105, 2014).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are within the scope of the claims of the co-pending application, specifically the method steps comprising reacting a composition comprising a three-way junction structure-induced isothermal amplification (ThIsAmp) template comprising a base sequence complementary to a target nucleic acid, a base sequence complementary to a (ThIsAmp) primer, a cleavage enzyme recognition base sequence and a base sequence complementary to a trigger, a ThIsAmp primer having a base sequence complementary to the target nucleic acid and a base sequence complementary to the ThIsAmp template, a DNA polymerase, dNTP and a cleavage enzyme with a sample containing target nucleic acid to produce double stranded DNA and detecting the presence of the target nucleic acid are within the scope of the claims 2-4 of the co-pending application. The claims in the co-pending application differ in reciting a hairpin probe comprising trigger probe linked to it, which is the structure of the ThIsAmp template as recited in the claims 3-4, and considered as an obvious variation and the claims are coextensive in scope. 
However, the claims in the co-pending application did not teach template having 8-mer sequence and detecting single-base mismatch.
Zhang et al. teach a method for detecting single base mismatches in a target nucleic acid comprising a three-way junction probe (template) having a base sequence of 10 to 12 bases complementary to the target nucleic acid and a 3-way junction primer wherein Zhang et al. teach that in the presence of a target, a target triggered stable 3-way junction complex is formed which triggers the structure having the primer to start DNA polymerase/nicking enzyme synergetic isothermal amplification reaction to produce an amplicon specific for the target nucleic acid, wherein the method efficiently detects single-base mismatches with high specificity and reduces background signal noise of non-specific target nucleic acid (paragraphs under Results section, page 8100-8103, page 8099, paragraph 1 on the righthand side column).
        It would have been a prima facie obvious to one of ordinary skill in the art before
the effective filing date of the invention to modify the method of the claims in the co-pending application with a method of detecting single mismatches in a target as taught by as taught by Zhang et al. to develop an improved method for detecting target nucleic acid mismatches. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the sensitivity and specificity of the method because Zhang et al. explicitly taught that the method provides efficient detection of single-base mismatches with high specificity and reduces background signal noise of non-specific target nucleic acid (paragraphs under Results section, page 8100-8103, page 8099, paragraph 1 on the righthand side column) and such a modification of the claims is considered obvious over the cited art. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.                                      
     Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al.
(Theranostics, Vol. 6(3), p. 318-327, 2016) in view of Zhang et al. (Analytical Chemistry, Vol. 86, p. 8098-8105, 2014).
Xu et al. teach a method of claim 3-4, for detecting a target nucleic acid having a single-base mismatch comprising a hairpin probe (double-stem hairpin probe), a primer capable of binding to
the stem of the hairpin probe, a DNA polymerase having strand displacement activity
and dNTPs to amplify dsDNA, wherein the hairpin probe comprises a loop capable of
binding to the target nucleic acid, stem sequences complementary to each other and
capable of binding to the primer, and a cleavage enzyme recognition base sequence
between the stem and cTP of a 5’ end of the hairpin probe (page 318, abstract, page 320, table 1 and paragraphs under the subheading ‘the design of DHP and working principle on page 321 and Scheme 1 on page 322: indicating hairpin probe having stem sequences, ring sequence between the stem sequences, primer, target DNA and a restriction recognition sequence and paragraphs under the subheading ‘DHP-based sensing procedure indicating dNTPs, DNA polymerase with strand displacement activity).
       Xu et al. teach that the detection is performed by detecting a fluorescence signal by
binding to a fluorescent substance specifically binding to dsDNA (page 5, abstract, page 14, section 2.2).
 However, Xu et al. did not teach template having 8-mer sequence complementary to a target nucleic acid, triggering sequence.
Zhang et al. teach a method for detecting single base mismatches in a target nucleic acid comprising a three-way junction probe having a base sequence of 10 to 12 bases complementary to the target nucleic acid and a primer wherein Zhang et al. teach the target forms a stable 3-way junction complex triggering the structure having the primer to start DNA polymerase/nicking enzyme synergetic reaction, wherein the method efficiently detects single-base mismatches with high specificity and reduces background signal noise of non-specific target nucleic acid (paragraphs under Results section, page 8100-8103, page 8099, paragraph 1 on the righthand side column).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Xu et al. with the three-way junction probe having as taught by Zhang et al. to develop an improved method for detecting target nucleic acid mismatches in a sample. The ordinary person skilled in the art would have motivated to combine the method of Xu et al. with the 3-way junction probe of Zhang et al. and have a reasonable expectation of success that the combination would improve the sensitivity of the method because Zhang et al. explicitly taught that the method provides efficient detection of single-base mismatches with high specificity and reduces background signal noise of non-specific target nucleic acid (paragraphs under Results section, page 8100-8103, page 8099, paragraph 1 on the righthand side column) and such a modification of the claimed method is considered obvious over the cited art.
                                                          Conclusion
           No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637